United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-2942
                                    ___________

David Hanson,                          *
                                       *
             Appellant,                *
                                       * Appeal from the United States
       v.                              * District Court for the
                                       * District of Minnesota.
Kenneth S. Apfel, Commissioner,        *
Social Security Administration of      * [UNPUBLISHED]
                  *
the United States,                     *
                                       *
             Appellee.                 *
                                  ___________

                           Submitted: November 24, 1998
                               Filed: December 1, 1998
                                   ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.




      *
       Kenneth S. Apfel has been appointed to serve as Commissioner of Social
Security, and is substituted as appellee pursuant to Federal Rule of Appellate Procedure
43(c).
       David Hanson appeals from the district court’s1 grant of summary judgment
affirming the Social Security Commissioner&s decision to deny Hanson&s application for
disability insurance benefits. Having reviewed the record and the parties& briefs, we
conclude that no error of law or fact appears and that an opinion would lack
precedential value. Accordingly, we affirm the district court&s judgment. See 8th Cir.
R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Raymond L. Erickson, United States Magistrate Judge for the District of Minnesota.

                                         -2-